Laramore, Judge,
delivered the opinion of the court:
Plaintiff, a veteran preference eligible, brings suit to recover the back pay of his civilian Government position in the Department of the Army from the date of his separation by reduction in force to date of judgment herein. Plaintiff contends that his reduction in force was brought about by a Civil Service regulation which was contrary to the terms of the Veterans’ Preference Act of 1944 and therefore invalid.
The plaintiff was in the military service of the United States from December 3, 1942, to February 11, 1946. He entered the civilian service of the United States on May 19, 1952, under an indefinite appointment in the career service. Indefinite appointments were the only kind of appointments which could then be made. This was because of the so-called Whitten Eider, 64 Stat. 1044, 1066. See Executive Order 10180, 15 Fed. Eeg. 7745, and Civil Service Eegulation 2.115(a), 15 Fed. Eeg. 7747.
In September 1954, Congress substantially relaxed the restrictive requirements of the Whitten Eider by permitting the making of permanent appointments up to specified levels, and by abolishing certain other personnel restrictions therein. 68 Stat. 1115. Pursuant to this new legislation, Executive Order No. 10577, 19 Fed. Eeg. 7521, issued November 22, 1954, authorized the institution of a new appointment system for the competitive service. Section 201 of the Executive Order provided:
(a) Under such conditions as the Civil Service Commission may prescribe, all employees serving under indefinite appointments in the competitive service * * * shall * * * have their appointments converted to career-*163conditional appointments if they have had less than three years of creditable service, and to career appointments if they have had three or more years of such service since they were appointed: * * *
iff i'fi í[í ‡
(d) The Commission shall define “creditable service” and shall prescribe the conditions for completion of the period of creditable service required for career appointment.1
Pursuant to the authority granted by the above Executive Order, the Civil Service Commission issued Regulation sec. 2.301, effective January 23,1955,19 Fed. Reg. 8610, (5 C.F.R. sec. 2.301) which provided:
* * * As used in this section, “creditable service” means all substantially continuous service with the Federal Government since nontemporary appointment in the competitive service, including any intervening service in the legislative or judicial branches, the excepted service, or the military service. * * * [Italics supplied.]
Pursuant to Executive Order No. 10577, and the regulations of the Civil Service Commission promulgated thereunder, the plaintiff’s status was, on January 23, 1955, converted from that of an indefinite employee to that of a career-conditional employee. This was because he had had less than three years of service since his appointment to his civilian position on May 19,1952. If he had had three years of such service, he would have become a career employee, rather than a career-conditional employee. Also, under the Executive Order and the new regulations, he would become a career employee on May 19, 1955, when he would have completed three years of civilian service. But, as we shall see, he was separated on May 6, 1955, before he had completed the three years of civilian service.
The change in the plaintiff’s status on January 23, 1955, from indefinite to career-conditional was, it may be supposed, an improvement. But, on the same day on which the plaintiff’s status was thus improved, that of several of his fellow employees was improved still more. Under the restrictions of the Whitten Rider, they had all had indefinite appointments. But some of them had served in that status for three *164years or more and therefore they were eligible for, and received, career status under the Executive Order and the new regulations. This placed them in a higher retention register than the plaintiff, as a career-conditional employee, was in, and he was, therefore, reached in the reduction in force and they were not.
As we understand the situation, when the plaintiff and his fellows were all in the same status as indefinite employees, if a reduction in force had occurred, the plaintiff’s status as a veteran would have given him retention rights over his fellows who were not veterans. The effect, then, of the Executive Order and the implementing regulations was to worsen the plaintiff’s relative position as regarded retention rights, and the result was that he lost his job.
The plaintiff points to sections 2 and 12 of the Veterans’ Preference Act, 58 Stat. 387, 390, 5 U.S.C. (1952 Ed.) §§ 851, 861, which say:
Sec. 2. In certification for appointment, in appointment, in reinstatement, in reemployment, and in retention in civilian positions in all establishments, agencies, bureaus, administrations, projects, and departments of the Government, permanent or temporary, and in either (a) the classified civil service; * * * preference shall be given to (1) those ex-service men and women who have served on active duty in any branch of the armed forces of the United States * * *.
Sec. 12. In any reduction in personnel in any civilian service of any Federal agency, competing employees shall be released in accordance with Civil Service Commission regulations which shall give due effect to tenure of employment, military preference, length of service, and efficiency ratings: Provided, That the length of time spent in active service in the armed forces of the United States of each such employee shall be credited in computing length of total service; * * *.
With regard to section 2, supra, the Supreme Court in the case of Elder v. Brannan, 341 U.S. 277, 286, held:
* * * But it seems apparent that section 2 [Veterans’ Preference Act] gives no specific preference rights at all. The section contains only a general statement of policy, a listing of preferred groups, and a specification of federal positions covered. It provides that “preference shall be given” in certification for appointment, appoint*165ment, reinstatement, reemployment and retention; it does not delineate what that preference shall be. The details are spelled out in subsequent sections of the Act, retention preference being governed by section 12. * * * Section 2 was described throughout the legislative history as merely “defining the groups to whom preference was to be granted.”
Plaintiff says, particularly with regard to the Provided clause of section 12, that under it he was entitled to a career appointment when the others who had had more than three years of civilian employment received their career appointments, and if he had received such an appointment, he would have had retention rights over them because he was a veteran.
A literal reading of section 12 tends to support the plaintiff’s contention. But if his contention is correct, it would mean that a veteran, with long military service, would, on the first day of his incumbency in a civilian position in the Government, have retention rights by reason of length of service over all the non-veteran employees in the same line of work, unless their civilian service was longer than his military service. We do not think that Congress intended the Veterans’ Preference idea to carry so far. We think the Executive, and his agent, the Civil Service Commission, must have been intended to have the power to make reasonable classifications of employees, on the basis of standards relating to the capacity of the employees to do their work. We think the Civil Service Commission had the power to classify employees who had had three years or more of experience in a field of civilian work, differently from those who had had less than three years’ experience.
Moreover, it seems clear that section 12 merely provides that veterans be given preference in any reduction-in-force proceedings. Executive Order No. 10577 complained of has nothing to do with reduction in force. Rather, it is an order providing for appointments. Similarly, the regulation thereunder also has to do with appointments rather than retention, and neither the Executive Order nor the regulation thereunder is in conflict with section 12, supra.
The fact that the plaintiff came within a few days of becoming eligible for a career position, with its attendant retention preference for him as a veteran, makes his case *166seem hard. He does not claim that the regulations were written or administered with any intention to prejudice him. He was simply caught within the unavoidable generality of the rule which was applicable to a large number of persons. His rights were not violated.
The plaintiff’s petition will be dismissed.
It is so ordered.
Whitaker, Judge, and JoNes, Chief Judge, concur.

 19 Fed. Reg. 7525 ; 3 C.F.R. see. 201 (a) and (d), 1954 supplement.